Citation Nr: 1403882	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss currently rated at 10 percent disabling.

2.  Evaluation of major depressive disorder, to include whether the reduction from 100 percent to 30 percent, effective April 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active military service from December 1971 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 

The propriety of the reduction of the rating for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On August 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on August 16, 2011, the Veteran withdrew his appeal for an increased rating for hearing loss and, therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER


The appeal regarding the issue of an increased evaluation for hearing loss is dismissed.


REMAND

Remand is required in this appeal for an adequate examination and to provide the Veteran notice.  A November 2009 rating decision proposed a reduction of the Veteran's 100 percent rating for his service connected major depressive disorder.  A January 2010 rating decision implemented the reduction, reducing the Veteran's rating to 30 percent, effective April 1, 2010.  The 100 percent rating had been in effect since October 19, 2006, a period of less than five years.  The tenets of 38 C.F.R. § 3.344(a) and (b) are thereby not applicable.  

However, because the reduction involves termination of a total rating, guidance set forth at 38 C.F.R. § 3.343 must be followed.  According to § 3.343(a), "[t]otal disability ratings, when warranted by the severity of the condition, and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition."  The RO did not appear to provide the Veteran with notice of this regulation nor undertake the analysis required.  See 38 C.F.R. § 3.343.  

Additionally, the reduction was based, in part, on an October 2009 VA examination.  At the examination, the examiner concluded that the Veteran's "cognitive functioning could not be assessed in a reliable or valid manner."  The Board finds this to be an inadequate opinion as it does not comment on whether the Veteran's mental state had materially improved.  The Board notes that the examiner suggested the Veteran was exaggerating his symptoms; this does not obviate the need for an opinion in this case regarding whether the records and examination demonstrate material improvement in the psychiatric condition.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA examination to determine the current severity of his major depressive disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  

After reviewing the record and examining the Veteran, the VA examiner should provide a full multiaxial assessment including a global assessment of functioning score.  The examiner must specifically comment on whether there has been "material improvement" in the Veteran's mental condition.  The examiner must comment on the findings of the 2009 VA examination and whether any material improvement or lack thereof was present at that time.  An explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Readjudicate the Veteran's claim that the rating reduction for his PTSD from 100 percent to 30 percent with full consideration of the regulations pertaining to rating reductions, including 38 C.F.R. § 3.343 (2013).  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case that includes reference to the regulations denoted above, and afford him the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


